                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 MICHAEL A. FROST,                                 CV 15-124-M-DWM

                Plaintiff,

      V.                                                   ORDER

 BNSF RAILWAY COMPANY,

                  Defendant.


      On October 21, 2019, Plaintiff Michael A. Frost filed a response to

Defendant BNSF Railway Company's motion for partial summary judgment.

Frost seeks leave to file two supporting documents, his statement of disputed facts

and Robert Rindy's performance evaluations, under seal on the grounds that they

contain information subject to the parties' confidentiality agreement and personal

information about Rindy, who is not a party to this suit. The Court previously

denied the parties' motions to seal other documents regarding the pending motion

in limine but explained that it would consider the documents in camera, if

necessary, to rule on the motion. Frost asks for the same treatment of the

documents at issue here. Accordingly,

      IT IS ORDERED that Frost's Motion for Leave to File Under Seal (Doc.

205) is GRANTED to the extent it asks the Court to review the proffered


                                         1
documents in camera in considering the motion for partial summary judgment and

with the understanding the documents will not be sealed as part of the record at this

time. Whether the documents should be sealed as part of the record can be decided

later, if necessary. Any decision to seal the documents in the public docket will

not necessarily result in their being sealed at trial.

       IT IS FURTHER ORDERED that Frost shall provide copies of the proffered

statement of disputed fac ; rd Rindy' s performance evaluations to BNSF.

       DATED this     jj,    day of October, 2019.




                                          Donald W. olloy, District Judge
                                          United State District Court
                                                    I
                                                I




                                            2
